DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US 5,490,836).
In regard to claim 21, Desai discloses a medical device (see Figures 14-15) comprising: a valve body (120), in which a first fluid channel (see annotated figure below) and a second fluid channel (see annotated figure below) are defined, wherein the first fluid channel extends through the valve body (120) and comprises a proximal portion (see annotated figure below), a middle portion (see annotated figure below), and a distal portion (see annotated figure below), and wherein the second fluid channel extends into the valve body (clearly shown in Figure 15); a first valve plunger (158) in which a first fluid path (174) is defined, the first valve plunger being movable between a first position (the first position is the position illustrated in Figure 15), in which the first valve plunger is positioned to obstruct fluid flow between the proximal and middle portions of the first fluid channel (see annotated figure below; fluid is blocked from the identified middle portion when 158 is not pressed down), and a second position (not shown; the depressed position of 158), in which the first fluid path (174) couples the 

    PNG
    media_image1.png
    731
    887
    media_image1.png
    Greyscale

In regard to claim 22, Desai discloses wherein the proximal, middle, and distal portions of the first fluid channel are aligned in a straight line (see annotated figure above; see the sample straight line alignment).
In regard to claim 23, Desai discloses wherein the first valve plunger (158) and the second valve plunger (156) are parallel; and wherein the first fluid channel is orthogonal to the first valve plunger and to the second valve plunger (clearly shown in Figure 15; the longitudinal axes of the plungers are parallel and orthogonal to major portions -the left to right portions- of the defined first fluid channel).

In regard to claim 27, Desai discloses wherein fluid flow in the proximal portion of the first fluid channel comprises a fluid suction flow (152 is an evacuation conduit).
In regard to claim 28, Desai discloses wherein fluid flow in the second fluid channel comprises a fluid supply flow (128 is an irrigation pipe).
In regard to claim 29, Desai discloses further comprising an elongate tube (122) in fluid communication with the distal portion of the first fluid channel (see col. 8, lines 43-58), the elongate tube being sized and shaped to be slidingly received in a surgical cannula (functional limitation; surgical probe is capable of being inserted into a surgical cannula).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Desai.
Desai discloses all of the limitations recited in claim 21 (in the embodiment shown in Figure 15) but fails to expressly disclose (in this embodiment) wherein the first valve plunger comprises a button comprising a convex top surface and wherein the second valve plunger comprises a button comprising a concave top surface as is recited in claim 25. Note: Desai does disclose buttons (132a, 132b) in Figure 15.  
Desai, in another embodiment, discloses an analogous fluid control valve system comprising two different buttons (71,73) for controlling evacuation and irrigation (see Figure 12). The first button (71) includes a convex top surface and the second button (73) includes a concave top surface. The different shapes allow for distinguishing between the evacuation button and the irrigation button (see col. 7, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Desai in Figure 15 with the convex/concave surface shapes of Desai to provide easily discernible buttons and avoid user error.
.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783             
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783